Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112 Rejections
Based on the changes introduced by amendment of (08/27/2021), the 35 U.S.C. 112 (pre-AIA ), second paragraph Rejections of Claims 2-5 and 22-25 are withdrawn.

Allowable Subject Matter
Claims 1-6, 9, 10, 12, 13, 21-26 and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, Thieullen “Application of Principal components Analysis to Improve Fault Detection and Diagnosis on Semiconductor Manufacturing Equipment” teaches a system comprising:
     a plurality of sensors, positioned within a facility (page 1447, col. 2, Ill. CASE
STUDY, and the following discussion, for instance):
     at least one specially programmed computer processor (Thieullen may not
explicitly disclose using a specially programmed computer processor or a computer network, but it clearly would have been obvious to one of ordinary skill in the art at the time of the invention to use such in order to acquire the data and carry out the calculations as disclosed by Thieullen, motivated by the desire to carry out the calculations quickly and accurately) that is configured to:

the facility, current performance data from a plurality of distinct sources associated with at least one process, being performed at the facility (page 1447, col. 2, Ill. CASE STUDY, which discloses “Measured variables are sampled at 1 second intervals during the etch process, for approximately 320 measures. We have collected data from 37 sensor for one month of production, which represents more than 1100 wafers.”), wherein the received current performance data comprises measurements representative of an overall automation, safety and operations (ASOP) performance associated with the at least one process that is being performed at the facility (page 1447, col. 2, which discloses “we study in this paper a plasma etching tool of SMicroelectronics Rousset 8” fab”, which relates to the “Etching circuits pattern on wafers” in the automated processing sequence of Fig. 1; the sensor data collected represents at least operations performance data);
       execute at least one base application to:
i) determine at least one sub-metric, wherein the at least one sub-metric that is
chosen from: at least one automation-related metric, at least one safety-related metric,
and at least one operations-related metric (see page 1447, col. 2, Table Il, where each of the main groups or sub-groups, or the combination of the sensor readings in them, or any individual sensor reading itself in these groups/sub-groups, can be considered such a sub-metric which is at least an operations-related metric; also see page 1448, col. 2, where these sub-metrics are combined into a more complete metric of the system by principal component analysis PCA), ii) normalize the at least one sub-metric to form at least one normalized sub- metric (see page 1448, col. 1, where a second step for data 
    generate, based at least in part on the at least one ASOP metric, at least one dynamic graphical user interface having at least one dynamic graphical representation configured to visually convey a current overall performance state of the at least one process at the facility (see page 1449 and Figs. 4-8, which show the fault data indicating fault occurrence, as well as the most important contributions through parameters 21, 22 and 29 which indicate which are the principal components/sub-metrics are related to the fault).

Thieullen may not necessarily disclose explicitly that the plurality of distinct
sources are associated with a plurality of distinct process units of the at least one process. This limitation is interpreted in light of the specification which discloses (see paragraph [0082]) wherein the system may be a “fluidized catalytic cracking unit (FCCU) in are finery ... comprising six units — feed preheat unit, reactor, regenerator, cat gas compressor, main fractionator and downstream light ends processing units”. Thieullen discloses (see Table Il) multiple groups and subgroups of sensor parameters associated with the plasma etching tool, but does not explicitly disclose whether they This limitation would be met if:
1) Thieullen’s multiple groups and subgroups of sensor parameters are considered to be associated with a plurality of “distinct process units” within the plasma etch tool,
2) Thieullen’s technique were applied to a tool comprising a plurality of distinct process units, each with a sensor, or 3) Thieullen’s technique were applied to a plurality of tools, each having at least one process unit and at least one sensor, within a process.
For the first option, given a relatively broad interpretation of the phrase “distinct
process units’, Thieullen appears to meet the limitation in the following sense.
The plasma etching tool disclosed by Thieullen (see Table Il) clearly has multiple subsystems directed to helium cooling, OES (optical emission spectroscopy), and RF plasma etch, for instance, each of which can be considered to be “distinct process units” within the plasma etching tool. Each of these has one or more sensors as is clear from
Table Il, so the limitation is met by Thieullen.
The examiner respectfully asks whether the applicant agrees with this relatively broad interpretation of “distinct process units’, namely that it should apply to subsystems within the plasma etching tool of Thieullen.
Alternatively, for the second and third options, Thieullen discloses [see Fig. 1] that a semiconductor manufacturing process includes a plurality of individual processes which would be implemented on a plurality of distinct process units or tools. Thieullen provides [see page 1447-1449], as one example, the case study of applying a EWMA Hybrid-wise Multiway Principal Components Analysis technique (E-HMPCA) to a particular plasma etching tool and its 12-step production recipe in order “to demonstrate the 

The prior art of record and applied above to claims 1 and 21 does not disclose “determine that the at least one ASOP metric is a proximity-to-safety system metric (PSSM) that is representative of an amount of time a process excursion from at least one pre-determined value of at least one process parameter is at risk of triggering a safety response, and is based on a process area between each respective alarm-trip limit pairs, a number of alarm-trip limit pairs, and a rolling time window”.

The reference “Alarm Trips: The Ups and Downs’ discloses (see Fig. 6, for
instance) a process excursion above a set of warnings (#1, #2, #3) where a safety response may be triggered (“Emergency Shutdown’), but does not disclose a metric representative of an amount of time of such a condition, based on a process area 

Correspondently, dependent claims 2-6, 9, 10, 12 and 13 are allowed due to their dependency on claim 1.
Regarding Claim 21, this claim comprises similar limitations and allowed for same reason as the claim 1.
Correspondently, dependent claims 22-26 and 28-31 are allowed due to their dependency on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-5971.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KALERIA KNOX/
Examiner, Art Unit 2857

/REGIS J BETSCH/Primary Examiner, Art Unit 2857